Filed 9/8/22 In re Sebastian V. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO

 In re SEBASTIAN V., a Person                                 B313992
 Coming Under the Juvenile                                    (Los Angeles County Super.
 Court Law.                                                   Ct. No. 18CCJP00085F)



 LOS ANGELES COUNTY
 DEPARTMENT OF
 CHILDREN AND FAMILY
 SERVICES,

           Plaintiff and Respondent,

           v.

 LUIS V.,

           Defendant and Appellant.
     APPEAL from the orders of the Superior Court of Los
Angeles County, Martha A. Matthews, Judge. Affirmed.

      Mansi Thakkar, under appointment by the Court of Appeal,
for Defendant and Appellant.

       Dawyn R. Harrison, Acting County Counsel, and Kim
Nemoy, Assistant County Counsel, for Plaintiff and Respondent.
                              ******
        Luis V. (father) appeals from the juvenile court’s
jurisdictional and dispositional orders in dependency proceedings
for his five-year-old son. He argues that the orders are defective
because the juvenile court did not comply with the Indian Child
Welfare Act (ICWA) (25 U.S.C. § 1900 et seq.) (Welf. & Inst.
Code, § 224.2, subd. (b)). The court did not prejudicially err, and
we affirm the orders.
          FACTS AND PROCEDURAL BACKGROUND
I.     Facts1
       Father and Merehilda C. (mother) have one child
together—Sebastian V. (born January 2017). Mother also has
two older children—Irvine G. (born July 2008) and Maritza G.
(born October 2005)—by another father. Father and mother have
a history of domestic violence and drug abuse; father physically
abused Irvine; and mother suffers from psychiatric disorders.
II.    Procedural Background and ICWA-related Facts
       In March 2021, the Los Angeles Department of Children
and Family Services (the Department) filed a petition requesting
the juvenile court exert dependency jurisdiction over Sebastian,

1     Because father’s only contention on appeal concerns ICWA,
we limit our factual background accordingly.




                                2
Irvine, and Maritza. The Department alleged that (1) mother
had been involuntarily hospitalized for displaying serious mental
health issues, and (2) father had failed to protect the children
from mother’s known mental condition; the parents’ conduct, the
Department alleged, placed the three children at “substantial
risk” of “serious physical harm,” thereby justifying the exercise of
jurisdiction under Welfare and Institutions Code section 300,
subdivision (b).2
       Prior to the detention hearing, father and mother each told
the Department that they had no known Indian ancestry in their
respective families, and father filled out the written ICWA-020
form attesting that he had no Indian ancestry as far as he knew.
At the March 25, 2021 detention hearing, the juvenile court
indicated there was no reason to believe the children were Indian
children but ordered the Department to interview mother and
maternal relatives about Native American ancestry.
       The Department submitted a report for the jurisdictional
hearing which indicated the following: (1) in the current matter,
father and mother denied having American Indian ancestry and
also filed ICWA-020 forms indicating such; (2) in a prior 2018
dependency matter, father, mother, and the father 3 of Irvine and
Maritza denied having any American Indian ancestry; and (3) the
Department questioned maternal aunt Gabriela C., maternal

2     All further statutory references are to the Welfare and
Institutions Code unless otherwise indicated.

3     The older children’s father’s exact whereabouts were
unknown, but it was believed he resided in Mexico. The juvenile
court found the Department had conducted the requisite due
diligence necessary to locate him.




                                 3
aunt Silvia C., a paternal aunt, and the paternal grandmother,
all of whom stated that mother and father have no American
Indian ancestry. Based on this inquiry, on May 5, 2021, the
juvenile court expressly found that ICWA did not apply to
Sebastian.
       On July 8, 2021, the juvenile court sustained the
allegations against mother and father,4 declared the children
dependents of the court, removed them from parental custody,
and ordered the Department to provide reunification services to
father and mother.
       Father timely appealed from the jurisdictional and
dispositional orders.5
                           DISCUSSION
       Father argues that the orders adjudicating Sebastian a
dependent and removing him from parental custody must be
reversed because the juvenile court and the Department failed to
discharge their initial inquiry duties under ICWA and related
California law to ask “all relevant involved individuals” whether
Sebastian may be an Indian child. (§ 224.2, subds. (b) & (c).) In
particular, father asserts that the Department did not fulfill its
initial duty of inquiry because it did not ask two maternal aunts
about mother’s possible Indian ancestry while interviewing them.
The Department responds that father’s argument is based on a



4     By that time, the petition had been amended to add the
allegation that a March 16, 2021 drug test indicated that father
tested positive for methamphetamine and alcohol. That
additional allegation was also sustained.

5     Only Sebastian is the subject of this appeal brought by
father.




                                4
misreading of the record, which shows that the Department did
ask both maternal aunts about mother’s possible Indian heritage.
       When the facts are undisputed, we review independently
whether the requirements of ICWA have been satisfied. (In re
J.L. (2017) 10 Cal.App.5th 913, 918.) However, where the facts
are disputed, we review the juvenile court’s ICWA findings under
the substantial evidence test, which requires us to determine if
reasonable, credible evidence of solid value supports the court’s
order. (In re Hunter W. (2011) 200 Cal.App.4th 1454, 1467; In re
H.B. (2008) 161 Cal.App.4th 115, 119-120.) We must uphold the
court’s orders and findings if any substantial evidence,
contradicted or uncontradicted, supports them, and we resolve all
conflicts in favor of affirmance. (In re Alexzander C. (2017) 18
Cal.App.5th 438, 446, disapproved on other grounds as stated in
Conservatorship of O.B. (2020) 9 Cal.5th 989, 1010 & fn. 7.)
I.     Governing Law
       ICWA was enacted to curtail “the separation of large
numbers of Indian children from their families and tribes
through adoption or foster care placement.” (Mississippi Band of
Choctaw Indians v. Holyfield (1989) 490 U.S. 30, 32.) To that
end, under the ICWA and the corresponding statutes the
California legislature enacted to implement it (§§ 224-224.6), a
juvenile court and the Department have duties aimed at
assessing whether a child in a dependency action is an “Indian
child.” (§§ 224.2, 224.3, added by Stats. 2018, ch. 833, §§ 5, 7.)
An “Indian child” is a child who (1) is “a member of an Indian
tribe,” or (2) “is eligible for membership in an Indian tribe and is
the biological child of a member of an Indian tribe.” (25 U.S.C. §
1903(4); Welf. & Inst. Code, § 224.1, subd. (a) [adopting federal
law definition].) By its terms, this definition turns “‘on the child’s




                                  5
political affiliation with a federally recognized Indian Tribe,’” not
“necessarily” “the child’s race, ancestry, or ‘blood quantum.’” (In
re Austin J. (2020) 47 Cal.App.5th 870, 882 (Austin J.), quoting
81 Fed.Reg. 38801-38802 (June 14, 2016).)
       Under ICWA as amended, the Department and juvenile
court have “three distinct duties.” (In re D.S. (2020) 46
Cal.App.5th 1041, 1052 (D.S.) [noting amendment’s creation of
three duties]; Austin J., supra, 47 Cal.App.5th at pp. 883-884
[same].) Only the first duty is at issue here: The initial “duty” of
the Department and the juvenile court is “to inquire whether [a]
child is an Indian child.” (§ 224.2, subds. (a) & (b).) The
Department discharges this duty by “asking” family members
“whether the child is, or may be, an Indian child.” (Id., subd. (b).)
This includes inquiring of not only the child’s parents, but also
others, including but not limited to, “extended family members.”
(Ibid.) For its part, the juvenile court is required, “[a]t the first
appearance” in a dependency case, to “ask each participant”
“present” “whether the participant knows or has reason to know
that the child is an Indian child.” (Id., subd. (c).)
II.    Analysis
       The sole factual premise of father’s ICWA argument—
namely, that “the Department failed to ask both the maternal
aunts [Gabriela and Silvia] any questions whatsoever related to
ICWA”—is false. That is because the Department’s
jurisdiction/disposition report recounts that (1) on April 22, 2021,
the Department “asked maternal aunt, Gabriela [C.], if mother
had any American Indian Ancestry” and Gabriela C. stated “No[,]
she does not,” and (2) on April 27, 2021, the Department “asked
maternal aunt, Silvia [C.], if mother had any American Indian




                                  6
Ancestry,” and Silvia C. stated “No.” Father provides no basis for
questioning the accuracy of this report.
       What is more, father provides no other basis for
impeaching the juvenile court’s ICWA finding. To the extent
father suggests that the Department could have questioned
additional individuals about Sebastian’s possible Indian heritage,
father does not identify who those people are or explain why they
would have information that mother and father did not have
about Sebastian’s Indian heritage. Father asserts that mother’s
denial of heritage in this case is not entitled to much weight due
to her mental illness, but this ignores that mother also denied
any Indian heritage back in 2018 (at which time she was not
suffering from any acute mental illness) and that her maternal
relatives all also denied any heritage. Thus, even if we look
beyond the specific omissions in the Department’s initial inquiry
that father identifies (and which we conclude are contradicted by
the record), there is still no basis to reverse the juvenile court’s
ICWA finding because the record as a whole provides no reason
to believe that further inquiry would yield information tending to
show that Sebastian had any Indian heritage. (In re Dezi C.
(2022) 79 Cal.App.5th 769, 774 [adopting this standard].)
       Because father does not challenge any other aspect of the
jurisdictional or dispositional orders, we affirm.




                                 7
                         DISPOSITION
     The orders are affirmed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                    ______________________, J.
                                    HOFFSTADT

We concur:



_________________________, P. J.
LUI



_________________________, J.
ASHMANN-GERST




                                8